                    Case 20-11177-KBO            Doc 103       Filed 05/26/20         Page 1 of 30




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Objection Deadline: June 24, 2020 at 4:00 p.m. (ET)
                                                                     )   Hearing Date: July 1, 2020 at 2:30 p.m. (ET)
                                                                     )

                                DEBTORS’ MOTION
                             FOR ENTRY OF AN ORDER
                        (I) APPROVING THE ADEQUACY OF
                   THE DISCLOSURE STATEMENT, (II) APPROVING
                THE SOLICITATION AND NOTICE PROCEDURES WITH
           RESPECT TO CONFIRMATION OF THE JOINT CHAPTER 11 PLAN
           OF AKORN, INC. AND ITS DEBTOR AFFILIATES, (III) APPROVING
        THE FORMS OF BALLOTS AND NOTICES IN CONNECTION THEREWITH,
          AND (IV) SCHEDULING CERTAIN DATES WITH RESPECT THERETO

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this motion:

                                                  Relief Requested

             1.      The Debtors seek entry of an order (the “Order”), substantially in the form attached

hereto as Exhibit A, granting the following relief and such other relief as is just and proper:

               a.     Disclosure Statement. Approving the Disclosure Statement for Joint
                      Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, substantially in
                      the    form     attached    to     the     Order      as     Schedule 1




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
               Case 20-11177-KBO             Doc 103        Filed 05/26/20       Page 2 of 30




                   (the “Disclosure Statement”),2 as containing “adequate information”
                   pursuant to section 1125 of the Bankruptcy Code;

          b.       Solicitation and Voting Procedures. Approving procedures for:
                   (i) soliciting, receiving, and tabulating votes to accept or reject the Plan;
                   (ii) voting to accept or reject the Plan; and (iii) filing objections to the Plan
                   (the “Solicitation and Voting Procedures”), substantially in the form
                   attached to the Order as Schedule 2;

          c.       Ballots.        Approving      the   Term      Loan     Claims    ballots,
                   General Unsecured Claims ballots, Section 510(b) Claims ballots, Akorn
                   Interests ballots, Beneficial Holder ballots, and Master ballots
                   (collectively, the “Ballots”), substantially in the forms attached to the
                   Order as Schedules 3A, 3B, 3C, 3D, 3E and 3F, respectively;

          d.       Nonvoting Status Notices. Approving: (i) the form of notice applicable
                   to Holders of Claims that are Unimpaired under the Plan and who are,
                   pursuant to section 1126(f) of the Bankruptcy Code, conclusively
                   presumed to accept the Plan; and (ii) the form of notice applicable to
                   Holders of Claims or Interests that are subject to a pending objection by
                   the Debtors and who are not entitled to vote the disputed portion of such
                   Claim (each, a “Nonvoting Status Notice”), substantially in the forms
                   attached to the Order as Schedules 4, 4A, 5, and 5A respectively;

          e.       Solicitation Packages.      Approving the solicitation materials and
                   documents        included       in      the      solicitation      packages
                   (the “Solicitation Packages”) that will be sent to, among others, Holders
                   of Claims and Interests entitled to vote to accept or reject the Plan;

          f.       Cover Letter. Approving the form of letter (the “Cover Letter”) that the
                   Debtors will send to Holders of Claims and Interests entitled to vote to
                   accept or reject the Plan urging such parties to vote in favor of the Plan,
                   substantially in the form attached to the Order as Schedule 6;

          g.       Confirmation Hearing Notice. Approving the form and manner of notice
                   of the hearing to be held by the Court to consider confirmation of the Plan
                   (the “Confirmation Hearing,” and the notice thereof, the
                   “Confirmation Hearing Notice”) pursuant to section 1129 of the
                   Bankruptcy Code, substantially in the form attached to the Order as
                   Schedule 7;




2   Capitalized terms used, but not otherwise defined herein have the meanings ascribed to them in the
    Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates filed contemporaneously herewith (as may be
    amended, supplemented, or modified from time to time, the “Plan”), a copy of which is attached as Exhibit A to
    the Disclosure Statement.

                                                        2
                    Case 20-11177-KBO           Doc 103        Filed 05/26/20       Page 3 of 30




               h.     Plan Supplement Notice. Approving the notice related to the filing of the
                      Plan Supplement, substantially in the form attached to the Order as
                      Schedule 8 (the “Plan Supplement Notice”);

               i.     Rejection Notice.3 Approving the form of notice to counterparties to
                      Executory Contracts and Unexpired Leases that will be rejected pursuant
                      to the Plan (the “Rejection Notice”), substantially in the form attached to
                      the Order as Schedule 9; and

               j.     Confirmation Timeline. Establishing certain dates and deadlines with
                      respect to confirmation of the Plan, subject to modification as necessary.

          2.         On May 21, 2020, the Debtors filed the Debtors’ Motion Seeking Entry of an Order

(A) Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction and a Sale

Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and

Procedures for the Assumption and Assignment of Certain Executory Contracts and Leases, and

(E) Granting Related Relief [Docket No. 18] (the “Bidding Procedures Motion”), which seeks

entry of an order (the “Bidding Procedures Order”) establishing certain dates and deadlines in

connection with the Auction and Sale as follows:4


                       Event or Deadline                                         Date and Time

    Bid Deadline                                              August 3, 2020

    Auction (If Necessary)                                    August 10, 2020

    Contract Objection Deadline                               August 15, 2020

    Sale Objection Deadline                                   August 15, 2020

    Sale Hearing                                              August 20, 2020



3     A process for serving notice to all counterparties to Executory Contracts and Unexpired Leases that will be
      assumed or assumed and assigned to the Stalking Horse Bidder (or other Successful Bidder, if any) in connection
      with the Sale was included in the Assumption Procedures (the “Assumption Procedures”) submitted as part of the
      Bidding Procedures Motion. Accordingly, such counterparties shall receive notice in accordance with the
      Assumption Procedures as set forth in the Bidding Procedures Order.

4     Capitalized terms in the below chart shall have the meanings ascribed to them in the Bidding Procedures Motion
      or proposed Bidding Procedures Order, as applicable.

                                                          3
              Case 20-11177-KBO              Doc 103       Filed 05/26/20          Page 4 of 30




        3.       By this motion, the Debtors seek to establish the following additional dates and

deadlines in connection with the approval of the Disclosure Statement and Plan Confirmation:

         Event                         Date and Time                                  Description

                                                                      Date for determining (i) which Holders of
                                                                      Claims and Interests in the Voting Classes
                                                                      (as defined herein) are entitled to vote to
                                                                      accept or reject the Plan and receive
                                                                      Solicitation Packages in connection
                                                                      therewith and (ii) whether Claims have been
 Voting Record Date        July 1, 2020.
                                                                      properly assigned or transferred to an
                                                                      assignee under Bankruptcy Rule 3001(e)
                                                                      such that the assignee or transferee, as
                                                                      applicable, can vote to accept or reject the
                                                                      Plan as the holder of a respective Claim
                                                                      (the “Voting Record Date”).
                                                                      The deadline for distributing Solicitation
                           As soon as practicable after entry of
                                                                      Packages, including Ballots, to Holders of
                           the Disclosure Statement Order, but
 Solicitation Deadline                                                Claims and Interests entitled to vote to
                           in no event later than five (5) business
                                                                      accept       or     reject     the    Plan
                           days thereafter.
                                                                      (the “Solicitation Deadline”).
                           Within five (5) business days after        The date by which the Debtors will submit
                           entry of the Disclosure Statement          the Confirmation Hearing Notice in a format
 Publication Deadline
                           Order or as soon as reasonably             modified for publication (the “Publication
                           practicable thereafter.                    Notice”).
                                                                      The deadline by which creditors seeking to
                           Ten (10) days from the later of the (a)
                                                                      have a claim temporarily allowed for
                           mailing of the Confirmation Hearing
 3018 Motion Deadline                                                 purposes of voting to accept or reject the
                           Notice and (b) filing of a claim
                                                                      Plan pursuant to Bankruptcy Rule 3018(a)
                           objection.
                                                                      must file a motion (a “3018 Motion”).
                                                                      The deadline by which the Debtors or other
 3018 Motion Objection     Ten (10) days prior to the Voting
                                                                      parties in interest must file objections to any
 Deadline                  Deadline.
                                                                      3018 Motions.
                                                                      The date by which all Ballots must be
                                                                      properly executed, completed, and delivered
                           August 15, 2020, at          5:00 p.m.,    (the “Voting Deadline”), so that they are
 Voting Deadline
                           prevailing Eastern Time.                   actually     received    by      Kurtzman
                                                                      Carson Consultants                     LLC
                                                                      (the “Notice and Claims Agent”).
                                                                      The deadline by which objections to the
                                                                      Plan must be filed with the Court and served
 Confirmation              August 15, 2020, at 4:00 p.m.,
                                                                      so as to be actually received by the
 Objection Deadline        prevailing Eastern Time.
                                                                      appropriate           notice          parties
                                                                      (the “Confirmation Objection Deadline”).
                           Two (2) business days prior to the         Date by which the report tabulating the
 Deadline to File Voting
                           Confirmation Hearing, at 12:00 p.m.,       voting on the Plan (the “Voting Report”)
 Report
                           prevailing Eastern Time.                   shall be filed with the Court.



                                                       4
             Case 20-11177-KBO            Doc 103         Filed 05/26/20      Page 5 of 30



         Event                       Date and Time                                Description

 Deadline to File                                                 Date by which the Debtors shall file their
 Confirmation Brief                                               brief in support of Confirmation of the Plan
 and Confirmation         Two (2) business days prior to the      (the “Confirmation Brief Deadline”) and
 Objection Reply /        Confirmation Hearing, at 12:00 p.m.,    deadline by which replies to objections to
 Statement(s) in          prevailing Eastern Time.                the Plan or other statements in support must
 Support of                                                       be     filed   with     the    Court     (the
 Confirmation                                                     “Confirmation Objection Reply Deadline”).
                          August 20, 2020, at [] p.m.,           Date and time for hearing at which the Court
 Confirmation Hearing
                          prevailing Eastern Time.                will consider Confirmation of the Plan.

                                       Jurisdiction and Venue

       4.        The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       5.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.        The statutory bases for the relief requested herein are sections 105, 1125, 1126, and

1128 of the Bankruptcy Code, rules 2002, 3016, 3017, 3018, and 3020 of the Bankruptcy Rules,

and Local Rules 2002-1 and 3017-1.

                                              Background

       7.        Akorn,    Inc.,   together   with       its   Debtor   and     non-Debtor       subsidiaries

(collectively, “Akorn”) is a specialty pharmaceutical company that develops, manufactures, and


                                                     5
             Case 20-11177-KBO           Doc 103      Filed 05/26/20     Page 6 of 30




markets generic and branded prescription pharmaceuticals, branded as well as private-label

over-the-counter consumer health products, and animal health pharmaceuticals. Akorn is an

industry leader in the development, manufacturing, and marketing of specialized generic

pharmaceutical products in alternative dosage forms. Headquartered in Lake Forest, Illinois,

Akorn has approximately 2,180 employees worldwide and maintains a global manufacturing

presence, with pharmaceutical manufacturing facilities located in Illinois, New Jersey, New York,

Switzerland, and India. Akorn’s operations generated approximately $682 million in revenue and

approximately $124 million of Adjusted EBITDA in 2019. The Debtors commenced these

chapter 11 cases to conduct an orderly sale process that will position the Debtors for sustained

future success by right-sizing their balance sheet and addressing their litigation overhangs.

       8.      On the Petition Date, each of the Debtors filed a voluntary petition with the Court

under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.        The Debtors’ chapter 11 cases have been consolidated for

procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

[Docket No. 57]. No party has requested the appointment of a trustee or examiner in these chapter

11 cases, and no committees have been appointed or designated as of the date hereof.

                                          Plan Summary

       9.      The Debtors commenced these chapter 11 cases to take the next step in marketing

a going-concern sale of their businesses—specifically, a value-maximizing, in-court sale process

that will publicly “market test” the value of their business—to address the Debtors’ capital

structure needs and litigation liabilities in a single forum. To that end, prior to the Petition Date,

the Debtors and approximately 80% in principal amount of the Term Loan Lenders entered into a

restructuring support agreement (the “RSA”) that solidifies their support for a sale transaction
                                                  6
                     Case 20-11177-KBO           Doc 103         Filed 05/26/20        Page 7 of 30




(whether to their existing term loan lenders or a third party) and provides for the orderly

wind-down of the Debtors’ estates and sufficient capital to fund the Debtors’ operations until

consummation of a transaction. To execute the value-maximizing restructuring contemplated by

the RSA, certain of the RSA parties have also agreed to provide $30 million of

debtor-in-possession (“DIP”) financing to fund the chapter 11 cases and sale process.

              10.     To facilitate the swift resolution of these chapter 11 cases, the Debtors are pursuing

confirmation of a wind-down plan on substantially the same timeline as the process for market

testing the Stalking Horse Bid. To that end, contemporaneously herewith, the Debtors have filed

the Plan and Disclosure Statement.                 The Plan and Disclosure Statement contemplate the

distribution of proceeds (if any) from the Sale to Holders of Allowed Claims and Interests in each

case, generally in accordance with the priorities established by the Bankruptcy Code. The Debtors

believe that the Plan will maximize value for all stakeholders and is in the best interests of the

Debtors’ Estates and their stakeholders, and therefore the Debtors seek to confirm the Plan.

              11.     The Plan classifies Holders of Claims or Interests into the following Classes of

Claims and Interests for all purposes including with respect to voting on the Plan, pursuant to

section 1126 of the Bankruptcy Code. The following chart represents the Classes of Claims and

Interests under the Plan:5

      Class           Claims and Interests              Status                           Voting Rights

    Class 1         Other Priority Claims            Unimpaired             Not Entitled to Vote (Deemed to Accept)

    Class 2         Other Secured Claims             Unimpaired             Not Entitled to Vote (Deemed to Accept)

    Class 3         Term Loan Claims                   Impaired                          Entitled to Vote

    Class 4         General Unsecured Claims           Impaired                          Entitled to Vote


5     The Plan constitutes a separate chapter 11 plan for each Debtor. The classifications set forth in Classes 1–8 shall
      be deemed to apply to each Debtor, as applicable. The Debtors reserve the right to modify the Plan in accordance
      with the terms thereof, including the right to withdraw the Plan as to an individual Debtor at any time before the
      Confirmation Date.

                                                            7
                    Case 20-11177-KBO           Doc 103          Filed 05/26/20       Page 8 of 30




   Class             Claims and Interests               Status                          Voting Rights
                                                      Unimpaired /         Not Entitled to Vote (Deemed to Accept) /
 Class 5           Intercompany Claims
                                                       Impaired            Not Entitled to Vote (Deemed to Reject)
 Class 6           Intercompany Interests             Unimpaired            Not Entitled to Vote (Deemed to Accept)

 Class 7           Section 510(b) Claims               Impaired                         Entitled to Vote

 Class 8           Akorn Interests                     Impaired                         Entitled to Vote

           12.       The Plan provides for the following distributions to be made to the Debtors’

creditors and equity holders:


  Class               Claim/Interest                             Treatment of Claims and Interests

                                            Except to the extent that a Holder of an Allowed Priority Claim agrees to
                                            less favorable treatment, in full and final satisfaction, compromise,
                                            settlement, and release of and in exchange for each Allowed Other
 Class 1         Other Priority Claims
                                            Priority Claim, each Holder of an Allowed Other Priority Claim shall
                                            receive payment in full in Cash or other treatment rendering such Claim
                                            Unimpaired, in each case on the Effective Date.

                                            Except to the extent that a Holder of an Allowed Other Secured Claim
                                            agrees to less favorable treatment, in full and final satisfaction,
                                            compromise, settlement, and release of and in exchange for each Allowed
                                            Other Secured Claim, each Holder of an Allowed Other Secured Claim
                                            shall receive, at the election of the Debtors, in consultation with the
                                            Required Consenting Term Loan Lenders and in each case, on the
                                            Effective Date:

                                              (i)       payment in full in Cash of such Allowed Other Secured Claim;
 Class 2         Other Secured Claims         (ii)      the Collateral securing such Allowed Other Secured Claim;
                                              (iii)     Reinstatement of such Allowed Other Secured Claim,
                                                        notwithstanding any contractual provision or applicable
                                                        non-bankruptcy Law that entitles the holder of such claim to
                                                        demand or to receive payment prior to the stated maturity of
                                                        such Allowed Other Secured Claim from and after the
                                                        occurrence of default; or
                                              (iv)      such other treatment rendering such Allowed Other Secured
                                                        Claim Unimpaired.




                                                            8
             Case 20-11177-KBO           Doc 103        Filed 05/26/20         Page 9 of 30




Class          Claim/Interest                           Treatment of Claims and Interests

                                     In full and final satisfaction, compromise, settlement, release, and
                                     discharge of its Claim (unless the applicable Holder agrees to a less
                                     favorable treatment), each Holder of Allowed Term Loan Claim shall
                                     receive on the Effective Date either:

                                       (i)      In the event the Sale Transaction is not a Term Loan Credit
                                                Bid Transaction, its Pro Rata share of the Distributable
                                                Proceeds pursuant to the Waterfall Recovery; or
                                       (ii)     In the event the Sale Transaction is a Term Loan Credit Bid
Class 3   Term Loan Claims
                                                Transaction, on account of the Allowed Term Loan Claims
                                                less the Term Loan Credit Bid Amount, its Pro Rata share of
                                                the Distributable Proceeds, if any, pursuant to the Waterfall
                                                Recovery.
                                     For the avoidance of doubt, in the event the Sale Transaction is a Term
                                     Loan Credit Bid Transaction, the Term Loan Lenders shall be entitled to
                                     immediate possession of the Purchased Assets as and solely to the extent
                                     set forth in the Sale Order, with no further order of the Bankruptcy Court
                                     required.

                                     In full and final satisfaction, compromise, settlement, release, and
                                     discharge of its Claim (unless the applicable Holder agrees to a less
                                     favorable treatment), each Holder of an Allowed General Unsecured
                                     Claim that is not assumed by the Purchaser shall receive its Pro Rata share
                                     of the Distributable Proceeds, if any, pursuant to the Waterfall Recovery.

Class 4   General Unsecured Claims   For the avoidance of doubt, all General Unsecured Claims that are
                                     assumed by the Purchaser pursuant to the Sale Transaction
                                     Documentation shall be satisfied by the Purchaser in full in Cash
                                     following the Effective Date in the ordinary course of business; provided
                                     that any Allowed General Unsecured Claim that has been expressly
                                     assumed by the Purchaser under the Sale Transaction shall not be an
                                     obligation of the Debtors as of or after the Effective Date.

                                     In full and final satisfaction of each Allowed Intercompany Claim, each
                                     Allowed Intercompany Claim, unless otherwise provided for under the
                                     Plan and subject to the Description of Transaction Steps, will either be
                                     Reinstated, distributed, contributed, set off, settled, cancelled and
Class 5   Intercompany Claims
                                     released or otherwise addressed at the option of the Debtors, in
                                     consultation with the Required Consenting Term Loan Lenders;
                                     provided, that no distributions shall be made on account of any such
                                     Intercompany Claims.

                                     In full and final satisfaction of each Allowed Intercompany Interest,
                                     subject to the Description of Transaction Steps, each Intercompany
Class 6   Intercompany Interests
                                     Interest shall be Reinstated solely to maintain the Debtors’ corporate
                                     structure.




                                                    9
                     Case 20-11177-KBO         Doc 103         Filed 05/26/20        Page 10 of 30




     Class              Claim/Interest                         Treatment of Claims and Interests

                                            On the Effective Date, in full and final satisfaction, compromise,
                                            settlement, release, and discharge of its Claim, each Holder of an Allowed
                                            Class 7 Section 510(b) Claim shall receive its Pro Rata share of the
                                            Distributable Proceeds, if any, pursuant to the Waterfall Recovery;
     Class 7       Section 510(b) Claims
                                            provided that for purposes of receiving the treatment provided herein,
                                            each Holder of an Allowed Section 510(b) Claim shall be treated as if
                                            such Holder held a number of Allowed Class 8 Akorn Interests equal in
                                            value to the amount of its Allowed Section 510(b) Claim.

                                            On the Effective Date, in full and final satisfaction, compromise,
                                            settlement, release, and discharge of its Claim, each Holder of Allowed
     Class 8       Akorn Interests
                                            Class 8 Akorn Interests shall receive its Pro Rata share of the
                                            Distributable Proceeds, if any, pursuant to the Waterfall Recovery.


             13.       Based on the foregoing (and as discussed in greater detail herein), the Debtors are

proposing to solicit votes to accept or reject the Plan from Holders of Claims and Interests in

Classes 3, 4, 7, and 8 (each, a “Voting Class,” and collectively, the “Voting Classes”). The

Debtors are not proposing to solicit votes from Holders of Claims or Interests in Classes 1, 2, 5,

or 6 (each, a “Non-Voting Class,” and collectively, the “Non-Voting Classes”).

                                                  Basis for Relief

I.           The Court Should Approve the Disclosure Statement.

             A.        The Standard for Approval of the Disclosure Statement.

             14.       Pursuant to section 1125 of the Bankruptcy Code, the proponent of a proposed

chapter 11 plan must provide “adequate information” regarding that plan to holders of impaired

claims and interests entitled to vote on the plan.                    Specifically, section 1125(a)(1) of the

Bankruptcy Code provides, in relevant part, as follows:

                       ‘[A]dequate information’ means information of a kind, and in
                       sufficient detail, as far as is reasonably practicable in light of the
                       nature and history of the debtor and the condition of the debtor’s
                       books and records, including a discussion of the potential material
                       Federal tax consequences of the plan to the debtor, any successor to
                       the debtor, and a hypothetical investor typical of the holders of
                       claims or interests in the case, that would enable such a hypothetical


                                                          10
                Case 20-11177-KBO        Doc 103        Filed 05/26/20     Page 11 of 30




                 investor of the relevant class to make an informed judgment about
                 the plan.

11 U.S.C. § 1125(a)(1).

          15.    The primary purpose of a disclosure statement is to provide all material information

that creditors and interest holders affected by a proposed plan need to make an informed decision

regarding whether or not to vote for the plan. See, e.g., Century Glove, Inc. v. First Am. Bank of

N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to guarantee a minimum amount of

information to the creditor asked for its vote.”); In re Monnier Bros., 755 F.2d 1336, 1342

(8th Cir. 1985) (“The primary purpose of a disclosure statement is to give the creditors the

information they need to decide whether to accept the plan.”); In re Phoenix Petrol., Co., 278 B.R.

385, 392 (Bankr. E.D. Pa. 2001) (“[T]he general purpose of the disclosure statement is to provide

‘adequate information’ to enable ‘impaired’ classes of creditors and interest holders to make an

informed judgment about the proposed plan and determine whether to vote in favor of or against

that plan.”); In re Unichem Corp., 72 B.R. 95, 97 (Bankr. N.D. Ill. 1987) (“The primary purpose

of a disclosure statement is to provide all material information which creditors and equity security

holders affected by the plan need in order to make an intelligent decision whether to vote for or

against the plan.”). Congress intended that such informed judgments would be needed to both

negotiate the terms of, and vote on, a plan of reorganization. See Century Glove, Inc., 860 F.2d

at 100.

          16.    “Adequate information” is a flexible standard, based on the facts and circumstances

of each case. 11 U.S.C. § 1125(a)(1) (“‘adequate information’ means information of a kind, and

in sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor

and the condition of the debtor’s books and records”); see also Oneida Motor Freight, Inc. v.

United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative history of § 1125 we


                                                   11
              Case 20-11177-KBO          Doc 103       Filed 05/26/20   Page 12 of 30




discern that adequate information will be determined by the facts and circumstances of each

case.”); First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279 (D. Del. 1988) (noting

that adequacy of disclosure for a particular debtor will be determined based on how much

information is available from outside sources); S. Rep. No. 95-989, at 121 (1978), as reprinted in

1978 U.S.C.C.A.N. 5787, 5907 (“the information required will necessarily be governed by the

circumstances of the case”).

       17.     Courts in the Third Circuit acknowledge that determining what constitutes

“adequate information” for the purpose of satisfying section 1125 of the Bankruptcy Code resides

within the broad discretion of the court. See, e.g., In re River Village Assoc., 181 B.R. 795, 804

(E.D. Pa. 1995) (“[T]he Bankruptcy Court is thus given substantial discretion in considering the

adequacy of a disclosure statement.”); In re Phoenix Petroleum Co., 278 B.R. at 393 (same).

Accordingly, the determination of whether a disclosure statement contains adequate information

must be made on a case-by-case basis, focusing on the unique facts and circumstances of each

case. See In re Phoenix Petroleum Co., 278 B.R. at 393; In re PC Liquidation Corp., 383 B.R.

856, 865 (E.D.N.Y. 2008) (“The standard for disclosure is, thus, flexible and what constitutes

‘adequate disclosure’ in any particular situation is determined on a case-by-case basis, with the

determination being largely within the discretion of the bankruptcy court.”) (internal citations

omitted); In re Lisanti Foods, Inc., 329 B.R. 491, 507 (Bankr. D. N.J. 2005) (“The information

required will necessarily be governed by the circumstances of the case.”).

       18.     In making a determination as to whether a disclosure statement contains adequate

information as required by section 1125 of the Bankruptcy Code, courts typically look for

disclosures related to topics such as:

         a.      the events that led to the filing of a bankruptcy petition;

         b.      the relationship of the debtor with its affiliates;
                                                  12
                Case 20-11177-KBO         Doc 103       Filed 05/26/20      Page 13 of 30




           c.      a description of the available assets and their value;

           d.      the debtor’s anticipated future performance;

           e.      the source of information stated in the disclosure statement;

           f.      the debtor’s condition while in chapter 11;

           g.      claims asserted against the debtor;

           h.      the estimated return to creditors under a chapter 7 liquidation of the
                   debtor;

           i.      the future management of the debtor;

           j.      the chapter 11 plan or a summary thereof;

           k.      financial information, valuations, and projections relevant to a creditor’s
                   decision to accept or reject the chapter 11 plan;

           l.      information relevant to the risks posed to creditors under the plan;

           m.      the actual or projected realizable value from recovery of preferential or
                   otherwise avoidable transfers;

           n.      litigation likely to arise in a nonbankruptcy context; and

           o.      tax attributes of the debtor.

See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996); see also In re Scioto

Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the factors courts have

considered in determining the adequacy of information provided in a disclosure statement); In re

Metrocraft Pub. Serv., Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984) (same). Disclosure regarding

all topics is not necessary in every case. See In re U.S. Brass Corp., 194 B.R. at 424; see also In

re Phoenix Petroleum, 278 B.R. at 393 (“[C]ertain categories of information which may be

necessary in one case may be omitted in another; no one list of categories will apply in every

case.”).




                                                   13
              Case 20-11177-KBO                 Doc 103         Filed 05/26/20        Page 14 of 30




        B.       The Disclosure Statement Contains Adequate Information in Accordance with
                 Section 1125 of the Bankruptcy Code.

        19.      The Disclosure Statement provides “adequate information” to allow Holders of

Claims and Interests in the Voting Classes to make informed decisions about whether to vote to

accept or reject the Plan. Specifically, the Disclosure Statement contains a number of categories

of information that courts consider “adequate information,” including:

                                                                                                 Location in
              Category                                     Description
                                                                                            Disclosure Statement

 Business Description and                 An overview of the Debtors’ corporate
 Background to the Chapter 11             history, business operations, organizational           Article III
 Cases                                    structure, and capital structure.
                                          An overview of the Debtors’ out-of-court
 Events Leading Up to the
                                          restructuring efforts in response to liquidity         Article IV
 Chapter 11 Cases
                                          constraints.
 Administration of the Chapter 11         A summary of the course of events in the
                                                                                                 Article V
 Cases                                    chapter 11 cases.
                                          Confirmation procedures and statutory
 Voting and Confirmation                  requirements   for     confirmation and                Article VII
                                          consummation of the Plan.
                                          A description of the procedures for soliciting
 Solicitation and Voting Procedures       votes to accept or reject the Plan and voting          Article VII
                                          on the Plan.
                                          Certain risks associated with the Debtors’
                                          businesses, as well as certain risks associated
 Certain Risk Factors to be               with forward-looking statements and an
                                                                                                Article VIII
 Considered Before Voting                 overall disclaimer as to the information
                                          provided by and set forth in the Disclosure
                                          Statement.
 Material United States Federal
                                          A description of certain U.S. federal income
 Income Tax Consequences of the                                                                  Article IX
                                          tax law consequences of the Plan.
 Plan
                                          A recommendation by the Debtors that
 Recommendation of the Debtors            Holders of Claims and Interests in the Voting          Article X
                                          Classes should vote to accept the Plan.


        20.      Based        on    the    foregoing,      the    Debtors      respectfully    submit     that     the

Disclosure Statement complies with all aspects of section 1125 of the Bankruptcy Code and

addresses the information set forth above in a manner that provides adequate information to

Holders of Claims and Interests entitled to vote to accept or reject the Plan. Accordingly, the
                                                           14
             Case 20-11177-KBO         Doc 103       Filed 05/26/20    Page 15 of 30




Debtors submit that the Disclosure Statement contains “adequate information” and, therefore,

should be approved.

       C.      The Disclosure Statement Provides Sufficient Notice of Injunction, Release,
               and Exculpation Provisions in the Plan.

       21.     Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction against

conduct not otherwise enjoined under the Bankruptcy Code, the plan and disclosure statement must

describe, in specific and conspicuous language, the acts to be enjoined and the entities subject to

the injunction. Fed. R. Bankr. P. 3016(c).

       22.     Article VIII.H of the Plan and Article VI.R of the Disclosure Statement describe in

detail the entities subject to the Plan injunction and the acts that such entities are enjoined from

pursuing after the Effective Date. Moreover, Articles VIII.D, VIII.E and VIII.F of the Plan, as

well as Articles VI.R.1., VI.R.2, and VI.R.3 of the Disclosure Statement each describe in detail

the entities subject to the release provisions under the Plan and the Claims and Causes of Action

so released. Article VIII.G of the Plan and Article VI.R.4 of the Disclosure Statement also describe

in detail the entities entitled to exculpation under the Plan. Each of the foregoing sections is set

forth conspicuously in bold font, making such sections clear to Holders of Claims and Interests.

Accordingly, the Debtors respectfully submit that the Disclosure Statement complies with

Bankruptcy Rule 3016(c) by conspicuously describing the conduct and parties enjoined, released,

or exculpated by the Plan.

II.    The Court Should Approve the Solicitation and Voting Procedures, Including the
       Voting and Tabulation Procedures, the Materials, and the Timeline for Soliciting
       Votes on the Plan.

       A.      The Standard for Approval of Voting and Tabulation Procedures.

       23.     Section 1126(c) of the Bankruptcy Code provides that:

               A class of claims has accepted a plan if such plan has been accepted
               by creditors, other than any entity designated under section (e) of

                                                15
              Case 20-11177-KBO          Doc 103       Filed 05/26/20    Page 16 of 30




                this section, that hold at least two-thirds in amount and more than
                one-half in number of the allowed claims of such class held by
                creditors, other than any entity designed under subsection (e) of this
                section, that have accepted or rejected the plan.

11 U.S.C. § 1126(c).       Additionally, Bankruptcy Rule 3018(c) provides, in part, that “[a]n

acceptance or rejection [of a plan] shall be in writing, identify the plan or plans accepted or

rejected, be signed by the creditor or equity security holder or an authorized agent and conform to

the appropriate Official Form.” Fed. R. Bankr. P. 3018(c). Consistent with these requirements,

the Debtors propose to use the Solicitation and Voting Procedures, which procedures include

specific        voting         and        tabulation        requirements          and        processes

(the “Voting and Tabulation Procedures”), as follows:

                1.       Completion of Ballots.

        24.     To facilitate the process of tabulating all votes received, the Debtors propose that a

Ballot be counted in determining the acceptance or rejection of the Plan only if it satisfies certain

criteria. Specifically, the Voting and Tabulation Procedures provide that the Debtors not count a

Ballot if it is, among other things, illegible, submitted by a holder of a Claim that is not entitled to

vote on the Plan, unsigned, or not clearly marked. Further, the Debtors, subject to a contrary order

of the Court, may waive any defects or irregularities as to any particular Ballot at any time, either

before or after the close of voting, and any such waivers shall be documented in the Voting Report.

                2.       General Ballot Tabulation and Voting Procedures.

        25.     The proposed Voting and Tabulation Procedures set forth specific criteria with

respect to the general tabulation of Ballots, and voting procedures applicable to Holders of Claims

and Interests. The Debtors believe that the proposed Voting and Tabulation Procedures will

facilitate the Plan confirmation process. Specifically, the procedures will clarify any obligations

of Holders of Claims and Interests entitled to vote to accept or reject the Plan and will create a


                                                  16
             Case 20-11177-KBO          Doc 103       Filed 05/26/20    Page 17 of 30




straightforward process by which the Debtors can determine whether they have satisfied the

numerosity requirements of section 1126(c) of the Bankruptcy Code. Accordingly, the Debtors

submit that the Voting and Tabulation Procedures are in the best interests of their estates, Holders

of Claims and Interests, and other parties in interest, and that good cause supports the relief

requested herein.

       B.      The Court Should Approve the Forms of the Ballots.

       26.     In accordance with Bankruptcy Rule 3018(c), the Debtors have prepared

customized Ballots. Although based on Official Form No. 314, the Ballots have been modified to

(a) address the particular circumstances of these chapter 11 cases, and (b) include certain additional

information that is relevant and appropriate for Claims in certain of the Voting Classes. The

proposed Ballots for each Voting Class are annexed as Schedules 3A, 3B, 3C, 3D, 3E, and 3F to

the Order, respectively. The Debtors respectfully submit that the forms of the Ballots comply with

Bankruptcy Rule 3018(c) and, therefore, should be approved.

       C.      The Court Should Approve the Form and Distribution of the Solicitation
               Packages and Cover Letter to Parties Entitled to Vote on the Plan.

       27.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to holders of

allowed claims and/or equity interests upon approval of a disclosure statement, including the plan

or a court-approved summary of the plan, the disclosure statement approved by the court, and

notice of the time within which acceptances and rejections of the plan may be filed.

Fed. R. Bankr. P. 3017(d).

       28.     In accordance with this requirement, the Debtors propose to send the Solicitation

Packages to provide Holders of Claims and Interests in the Voting Classes with the information

they need to be able to make informed decisions with respect to how to vote on the Plan.

Specifically, on or before the Solicitation Deadline, the Debtors will cause the Solicitation


                                                 17
              Case 20-11177-KBO        Doc 103       Filed 05/26/20    Page 18 of 30




Packages to be distributed by first-class U.S. mail to those Holders of Claims and Interests in the

Voting Classes. Each Solicitation Package will include the following materials:

         a.      a copy of the Solicitation and Voting Procedures;

         b.      a Ballot, together with detailed voting instructions and a pre-addressed,
                 postage prepaid return envelope;

         c.      the Cover Letter;

         d.      the Disclosure Statement (and the exhibits attached thereto, including the
                 Plan);

         e.      the Confirmation Hearing Notice;

         f.      the Order (without exhibits except as set forth above); and

         g.      any other materials as the Court may direct.

       29.     The Debtors request that they be authorized to distribute the Plan, the Disclosure

Statement, and the Order (without exhibits, except for the Solicitation and Voting Procedures) to

Holders of Claims and Interests entitled to vote on the Plan in electronic format (i.e., on a CD-ROM

or flash drive). Only the Ballots, the Cover Letter, and the Confirmation Hearing Notice will be

provided in paper format. Distribution in this manner will translate into significant monetary

savings for the Debtors’ estates (the Plan, the Disclosure Statement, and the Order, collectively,

total hundreds of pages) by reducing printing and postage costs. Bankruptcy courts in this and

other districts have permitted debtors to transmit solicitation documents in electronic format in

other large chapter 11 cases in the interest of saving printing and mailing costs.

See, e.g., PES Holdings, LLC, No. 19-11626 (KG) (Bankr. D. Del. Dec. 11, 2019) (authorizing the

debtors to transmit solicitation documents in electronic format); In re RMBR Liquidation, Inc.,

No. 19-10234 (KG) (Bankr. D. Del. May 7, 2019) (same); In re Z Gallerie, LLC, No. 19-10488

(LSS) (Bankr. D. Del. May 2, 2019) (same); In re ATD Corporation, No. 18-12221 (KJC)




                                                18
             Case 20-11177-KBO          Doc 103     Filed 05/26/20   Page 19 of 30




(Bankr. D. Del. Nov. 14, 2018) (same); In re VER Techs. Holdco LLC, No. 18-10834 (KG)

(Bankr. D. Del. June 4, 2018) (same).

       30.     In certain instances, brokerage firms and banks or their agents (collectively,

the “Nominees”) hold Class 8 (Akorn Interests) rather than the individual holders themselves

(collectively, the “Beneficial Holders”).     To ensure proper tabulation of votes for all

Akorn Interests in Class 8, the Notice and Claims Agent will deliver Solicitation Packages to

holders of record as of the Voting Record Date, including Nominees. Additionally, the Notice and

Claims Agent will distribute Master Ballots and Beneficial Holder Ballots to Nominees under

separate cover from the Solicitation Packages delivered to all other holders of record. The

Beneficial Holder Ballot will instruct each Beneficial Holder voting on the Plan through a

Nominee to return the Beneficial Holder Ballot to the appropriate Nominee with sufficient time

for such Nominee to timely cast votes to accept or reject the Plan on behalf of the Beneficial

Holders or otherwise follow the directions of the Nominee. The Notice and Claims Agent will

then tabulate each of the Master Ballots and Beneficial Holder Ballots received.

       31.     Additionally, the Debtors will provide (a) complete Solicitation Packages

(excluding the Ballots) to the United States Trustee for the District of Delaware

(the “U.S. Trustee”) and (b) the Order (in electronic format) and the Confirmation Hearing Notice

to all parties required to be notified under Rule 2002 of the Bankruptcy Rules and Rule 2002-1 of

the Local Rules (the “2002 List”) as of the Voting Record Date. Any party that receives the

materials in electronic format, but would prefer paper format, may contact the Notice and Claims

Agent and request paper copies of the corresponding materials previously received in electronic

format (to be provided at the Debtors’ expense) by (a) visiting the Debtors’ restructuring website

at https://www.kccllc.net/akorn, (b) writing to:    Akorn Ballot Processing Center, c/o KCC,

222 N. Pacific Coast Highway, Suite 300, El Segundo, California 90245; (c) emailing
                                               19
             Case 20-11177-KBO          Doc 103        Filed 05/26/20    Page 20 of 30




AkornInfo@kccllc.com, and/or (d) calling the Debtors’ Notice and Claims Agent

at (877) 725-7539, (U.S. and Canada) or (424) 236-7247, (International). Parties in interest may

also obtain these documents and any other pleadings filed in the chapter 11 cases (for a fee) via

PACER at https://ecf.deb.uscourts.gov. The Debtors will not mail Solicitation Packages or other

solicitation materials to Holders of Claims and Interests that have already been paid in full during

the chapter 11 cases or that are expected to be paid in full in the ordinary course of business

pursuant to an order previously entered by this Court in the chapter 11 cases.

       32.     The Debtors respectfully request that the Notice and Claims Agent be authorized

(to the extent not authorized by another order of the Court) to assist the Debtors in (a) distributing

the Solicitation Packages, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by Holders of Claims and Interests against the Debtors, (c) responding to inquiries from

Holders of Claims and Interests and other parties in interest relating to the Disclosure Statement,

the Plan, the Ballots, the Solicitation Packages, and all other related documents and matters related

thereto, including the procedures and requirements for voting to accept or reject the Plan and for

objecting to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors

regarding the Plan.

       33.     In addition to accepting hard copy Ballots via first class mail, overnight courier,

and hand delivery, the Debtors request authorization to accept Ballots via electronic, online

transmissions, solely through a customized online balloting portal on the Debtors’ case website.

Parties entitled to vote may cast an electronic Ballot and electronically sign and submit a Ballot

instantly by utilizing the online balloting portal (which allows a holder to submit an electronic

signature). Instructions for electronic, online transmission of Ballots are set forth on the forms of

Ballots. The encrypted ballot data and audit trail created by such electronic submission shall

become part of the record of any Ballot submitted in this manner, and the creditor’s electronic
                                                  20
             Case 20-11177-KBO         Doc 103       Filed 05/26/20   Page 21 of 30




signature will be deemed to be immediately legally valid and effective. For the avoidance of doubt,

Ballots submitted via the customized online balloting portal shall be deemed to contain an original

signature.

       34.     All votes to accept or reject the Plan must be cast by using the appropriate Ballot.

All Ballots must be properly executed, completed, and delivered according to their applicable

voting instructions by:     (a) first class mail (using the reply envelope provided in the

Solicitation Package or otherwise); (b) overnight courier; or (c) personal delivery, so that the

Ballots are actually received by the Notice and Claims Agent no later than the Voting Deadline at

the return address set forth in the applicable Ballot. Alternatively, Ballots may be submitted via

an electronic Ballot through the Notice and Claims Agent’s online electronic Ballot submission

portal at www.kccllc.net/akorn by no later than the Voting Deadline. For the avoidance of doubt,

Beneficial Holders must properly execute, complete, and deliver Beneficial Holder Ballots to their

respective Nominee in sufficient time so that the Nominees may verify, tabulate, and include such

Beneficial Holder’s voting instructions in a Master Ballot and return the Master Ballots, so that

they are actually received by the Notice and Claims Agent no later than the Voting Deadline.

Further, Nominees only are permitted to return Master Ballots to the Notice and Claims Agent via

electronic mail.

       D.      The Court Should Approve the Notice of Confirmation Hearing.

       35.     The Debtors will serve the Confirmation Hearing Notice on all known Holders of

Claims and Interests and the 2002 List (regardless of whether such parties are entitled to vote on

the Plan) by no later than July 16, 2020, which will provide all parties in interest with at least

28 days’ notice of the Confirmation Objection Deadline and at least 35 days’ notice of the

Confirmation Hearing.      The Confirmation Hearing Notice will include the following:

(a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan
                                                21
             Case 20-11177-KBO        Doc 103       Filed 05/26/20   Page 22 of 30




and the other exhibits attached thereto), the Order, and all other materials in the Solicitation

Package (excluding Ballots) from the Notice and Claims Agent and/or the Court’s website via

PACER; (b) notice of the Voting Deadline; (c) notice of the date by which the Debtors will file

the Plan Supplement; (d) notice of the Confirmation Objection Deadline; and (e) notice of the

Confirmation Hearing and information related thereto.

       36.    Bankruptcy Rule 2002(l) permits the court to “order notice by publication if it finds

that notice by mail is impracticable or that it is desirable to supplement the notice.”

Fed. R. Bankr. P. 2002(1).     Therefore, in addition to the foregoing distribution of the

Confirmation Hearing Notice, the Debtors will publish the Publication Notice within five business

days following entry of the Order on one occasion in The New York Times (National Edition) and

PM360. The Debtors believe that the Publication Notice will provide sufficient notice of, among

other things, the entry of the Order, the Voting Deadline, the Confirmation Objection Deadline,

and the Confirmation Hearing to parties who did not otherwise receive notice thereof by mail.

Additionally, service and publication of the Confirmation Hearing Notice comports with the

requirements of Bankruptcy Rule 2002 and should be approved.

       E.     The Court Should Approve the Plan Supplement Notice.

       37.    The Plan defines “Plan Supplement” to mean the compilation of documents and

forms of documents, schedules, and exhibits to the Plan (as may be altered, amended, modified,

or supplemented from time to time in accordance with the terms of the Plan and in accordance

with the Bankruptcy Code and Bankruptcy Rules) that the Debtors will file at least five (5) days

prior to the Voting Deadline, (or such later date as may be approved by the Bankruptcy Court).

See Plan at Art. I.A.88. The Plan Supplement will include, among other materials, the following

materials, as applicable: (a) the Assumed Contracts and Leases List; (b) the identity of the Plan

Administrator and the terms of compensation of the Plan Administrator; (c) Schedule of Retained
                                               22
             Case 20-11177-KBO         Doc 103       Filed 05/26/20    Page 23 of 30




Causes of Action; (d) any transition services agreement between the Purchaser and the Debtors;

(e) the Description of the Transaction Steps, if applicable; and (f) any other necessary

documentation related to the Restructuring Transactions as contemplated by the Restructuring

Support Agreement, each of which shall be consistent with the Restructuring Support Agreement

and acceptable in form and substance to the Debtors and the Required Consenting Term Loan

Lenders; provided that, through the Effective Date, the Plan Supplement, and the exhibits thereto

may be amended or modified in accordance with this Plan and the Restructuring Support

Agreement, provided that any such amendment or modification shall be reasonably acceptable in

form and substance to the Debtors and the Required Consenting Term Loan Lenders.

       38.     To ensure that all Holders of Claims and Interests receive notice of the Debtors’

filing of the Plan Supplement, the Debtors propose to send the Plan Supplement Notice on the date

the Debtors file the Plan Supplement or as soon as practicable thereafter. The Debtors respectfully

submit that the Plan Supplement Notice should be approved.

       F.      The Court Should Approve the Form of Notices to Non-Voting Classes.

       39.     As discussed above, the Non-Voting Classes are not entitled to vote on the Plan.

As a result, they will not receive Solicitation Packages and, instead, the Debtors propose that such

parties receive a Nonvoting Status Notice. Specifically, in lieu of solicitation materials, the

Debtors propose to provide the following to Holders of Claims and Interests in Non-Voting

Classes:




                                                23
               Case 20-11177-KBO            Doc 103      Filed 05/26/20        Page 24 of 30




       Class                           Status                                        Treatment

                                                                 Will receive a Nonvoting Status Notice,
                     Unimpaired—Conclusively Presumed to         substantially in the form attached to the Order
 Classes 1 and 2
                     Accept                                      as Schedule 4 and 4A in lieu of a Solicitation
                                                                 Package.
                                                                 Holders of Claims and Interests that are
                                                                 subject to a pending objection by the Debtors
                                                                 are not entitled to vote the disputed portion of
                                                                 their Claim. As such, Holders of such Claims
 N/A                 Disputed Claims
                                                                 will receive a notice, substantially in the forms
                                                                 attached to the Order as Schedules 5 and 5A
                                                                 (which notice shall be served together with
                                                                 such objection).


        40.        Additionally,   the   Debtors   will    not    provide      the     Holders      of    Class 5

(Intercompany Claims) or Class 6 (Intercompany Interests) with a Solicitation Package or any

other type of notice in connection with solicitation. Intercompany Claims, unless otherwise

provided for under the Plan and subject to the Description of Transaction Steps, will either be

Reinstated, distributed, contributed, set off, settled, cancelled, and released, or otherwise addressed

at the option of the Debtors; provided, that no distributions shall be made on account of any such

Intercompany Claims. Intercompany Interests, subject to the Description of Transaction Steps,

shall be Reinstated solely to maintain the Debtors’ corporate structure.                    Thus, Holders of

Intercompany Claims and Intercompany Interests will not be entitled to vote to accept or reject the

Plan. Moreover, in light of the fact that the Debtors or affiliates of the Debtors hold the

Intercompany Claims and Intercompany Interests and such Debtors and affiliates are presumed to

accept the Plan, the Debtors request a waiver from any requirement to serve such Holders of

Intercompany Claims and Intercompany Interests.

        41.        Each of the Nonvoting Status Notices will include, among other things:

(a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan

and the other exhibits thereto), the Order, and all other materials in the Solicitation Package

(excluding Ballots) from the Notice and Claims Agent free of charge or the Court’s website via

                                                    24
             Case 20-11177-KBO          Doc 103       Filed 05/26/20    Page 25 of 30




PACER; (b) a disclosure regarding the settlement, release, exculpation, and injunction language

set forth in Article VIII of the Plan; (c) notice of the Confirmation Objection Deadline; (d) notice

of the Confirmation Hearing; and (e) information related thereto.

       42.     The Debtors believe that the mailing of Nonvoting Status Notices in lieu of

Solicitation Packages satisfies the requirements of Bankruptcy Rule 3017(d). Accordingly, unless

the Court orders otherwise, the Debtors do not intend to distribute Solicitation Packages to Holders

of Claims in the Non-Voting Classes.

       43.     The Debtors further request that they not be required to mail Solicitation Packages

or other solicitation materials to the following: (a) Holders of Claims or Interests that have already

been paid in full during these chapter 11 cases or that are authorized to be paid in full in the

ordinary course of business pursuant to an order previously entered by this Court; or (b) any party

to whom a notice of the hearing regarding the Court’s approval of the Disclosure Statement was

sent, but was subsequently returned as undeliverable.

       G.      The Court Should Approve the Rejection Notice.

       44.     Article V.A of the Plan provides that each of the Debtors’ Executory Contracts and

Unexpired Leases will be deemed automatically rejected pursuant to sections 365 and 1123 of the

Bankruptcy Code as of the Plan Effective Date, unless such Executory Contract or Unexpired

Lease: (a) is specifically described in the Plan as to be assumed and assigned to the Plan

Administrator, or other Entity, in connection with Confirmation of the Plan, or is specifically

scheduled to be assumed or assumed and assigned to the Plan Administrator, or other Entity,

pursuant to the Plan or the Plan Supplement; (b) is subject to a pending motion to assume such

Unexpired Lease or Executory Contract as of the Effective Date; (c) is to be assumed by the

Debtors or assumed by the Debtors and assigned to the Purchaser or another third party, as

applicable, in connection with the Sale Transaction following the consummation thereof; (d) is a
                                                 25
                 Case 20-11177-KBO             Doc 103        Filed 05/26/20      Page 26 of 30




contract, instrument, release, indenture, or other agreement or document entered into in connection

with the Plan; (e) is a D&O Policy; or (f) is the Sale Transaction Documentation. See Plan at

Art. V.A.

           45.     To ensure that counterparties to Executory Contracts and Unexpired Leases receive

notice of assumption or rejection of their Executory Contract or Unexpired Lease (and any

corresponding Cure Costs) pursuant to the Plan, the Debtors will mail a Contract Assumption

Notice or Rejection Notice,6 as appropriate, within the time periods specified in the Plan. If certain,

but not all, of a contract counterparty’s Executory Contracts and Unexpired Leases are assumed

pursuant to the Plan, the Confirmation Order will be a determination that such counterparty’s

Executory Contracts and Unexpired Leases that are being rejected pursuant to the Plan are

severable agreements that are not integrated with those Executory Contracts and Unexpired Leases

that are being assumed pursuant to the Plan. Parties seeking to contest this finding with respect to

their Executory Contracts and/or Unexpired Leases must file a timely objection by the

Confirmation Objection Deadline on the grounds that their agreements are integrated and not

severable.

III.       The Court Should Approve the Materials and Timeline for Soliciting Votes on the
           Plan.

           A.      The Court Should Approve the Voting Record Date, Solicitation Deadline, and
                   Voting Deadline.

           46.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

connection with the confirmation of a plan, “creditors and equity security holders shall include

holders of stocks, bonds, debentures, notes, and other securities of record on the date the order

approving the disclosure statement is entered or another date fixed by the court, for cause, after


6      Counterparties to Executory Contracts and Unexpired Leases that will be assumed or assumed and assigned will
       receive notice pursuant to the relevant procedures set forth in the Bidding Procedures Order.

                                                         26
             Case 20-11177-KBO         Doc 103          Filed 05/26/20     Page 27 of 30




notice and a hearing.” Fed. R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains a similar

provision    regarding    determination     of     the     record   date       for     voting   purposes.

Fed. R. Bankr. P. 3018(a).

       47.     The    Debtors    request    that    the    Court    exercise     its    authority   under

Bankruptcy Rules 3017(d) and 3018(a) to establish the date of the hearing on approval of the

Disclosure Statement as the Voting Record Date. Moreover, the Debtors propose that, with respect

to any transferred Claim, the transferee shall be entitled to receive a Solicitation Package and, if

the holder of such Claim is entitled to vote with respect to the Plan, cast a Ballot on account of

such Claim only if: (a) all actions necessary to effectuate the transfer of the Claim pursuant to

Bankruptcy Rule 3001(e) have been completed by the Voting Record Date, or (b) the transferee

files by the Voting Record Date (i) the documentation required by Bankruptcy Rule 3001(e) to

evidence the transfer and (ii) a sworn statement of the transferor supporting the validity of the

transfer. In the event a Claim is transferred after the Voting Record Date, the transferee of such

Claim shall be bound by any vote on the Plan made by the holder of such Claim as of the Voting

Record Date.

       48.     The Debtors request that, after the Debtors distribute Solicitation Packages to

Holders of Claims and Interests entitled to vote on the Plan by the Solicitation Deadline, the Court

require that all Holders of Claims and Interests entitled to vote on the Plan complete, execute, and

return their customized Ballots (in accordance with the instructions on the Ballots) so that they are

actually received by the Notice and Claims Agent on or before the Voting Deadline.

       49.     The foregoing timing and materials will afford Holders of Claims and Interests

entitled to vote on the Plan at least 28 days within which to review and analyze such materials and

subsequently make an informed decision as to whether to vote to accept or reject the Plan before

the Voting Deadline consistent with the requirements of the applicable Bankruptcy Rules and
                                                   27
             Case 20-11177-KBO         Doc 103       Filed 05/26/20    Page 28 of 30




Local Rules. See Fed. R. Bankr. P. 3017(d) (after approval of a disclosure statement, the debtor

must transmit the plan, the approved disclosure statement, a notice of the time within which

acceptances and rejections of such plan may be filed, and any other information that the Court may

direct to certain holders of claims); see also Del. Bankr. L.R. 3017-1(a) (following the filing of a

disclosure statement, the plan proponent must provide notice of hearing and objection dates in

accordance with Bankruptcy Rule 3017). Accordingly, the Debtors request that the Court approve

the form of and the Debtors’ proposed procedures for distributing the Solicitation Packages to the

Holders of Claims and Interests in the Voting Classes.

                                 Non-Substantive Modifications

       50.     The Debtors request authorization to make non-substantive changes to the

Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Confirmation Hearing Notice,

Solicitation Packages, Nonvoting Status Notices, Ballots, Publication Notice, Cover Letter,

Solicitation and Voting Procedures, Plan Supplement Notice, Rejection Notice, Voting and

Tabulation Procedures, and related documents after the Order is entered without further order of

the Court, including changes to correct typographical and grammatical errors, if any, and to make

conforming changes to the Disclosure Statement, the Plan, and any other materials in the

Solicitation Packages before distribution.

                                              Notice

       51.     The Debtors will provide notice of this motion to: (a) the U.S. Trustee for the

District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) Wilmington Savings Fund Society, FSB, in its capacity as successor

administrative agent under the Term Loan Credit Agreement, or any of its predecessors or

successors (the “Term Loan Agent”); (d) counsel to the Term Loan Agent; (e) counsel to the

ad hoc group of the Debtors’ Prepetition Lenders (the “Ad Hoc Group”); (f) the United States

                                                28
            Case 20-11177-KBO         Doc 103       Filed 05/26/20   Page 29 of 30




Attorney’s Office for the District of Delaware; (g) the Internal Revenue Service; (h) the Food and

Drug Administration; (i) the Drug Enforcement Administration; (j) the Securities Exchange

Commission; (k) the state attorneys general for all states in which the Debtors conduct business;

and (l) any party that requests service pursuant to Bankruptcy Rule 2002.



                          [Remainder of page intentionally left blank]




                                               29
             Case 20-11177-KBO        Doc 103     Filed 05/26/20     Page 30 of 30




        WHEREFORE, the Debtors respectfully request entry of the Order, substantially in the

form attached hereto as Exhibit A, (a) granting the relief requested herein and (b) granting such

other relief as is just and proper.

 Wilmington, Delaware
 May 26, 2020

 /s/ Paul N. Heath
 RICHARDS, LAYTON & FINGER, P.A.                   KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                          KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                       Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Zachary I. Shapiro (No. 5103)                     Gregory F. Pesce (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                       Christopher M. Hayes (admitted pro hac vice)
 One Rodney Square                                 300 North LaSalle Street
 920 N. King Street                                Chicago, Illinois 60654
 Wilmington, Delaware 19801                        Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                    Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                    Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                      gregory.pesce@kirkland.com
                 steele@rlf.com                                     christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                   -and-

 Proposed Co-Counsel for the                       KIRKLAND & ELLIS LLP
 Debtors and Debtors in Possession                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone:     (212) 446-4800
                                                   Facsimile:     (212) 446-4900
                                                   Email:         nicole.greenblatt@kirkland.com

                                                   Proposed Co-Counsel for the
                                                   Debtors and Debtors in Possession
